DETAILED ACTION
Claims 1-20 are presented for examination. Claims 1, 4, 8, 10, 13, 17, and 19 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
No new grounds of rejection are presented herein.
Response to Arguments
Applicant's remarks filed 11 October 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 17 argues:
Alismail mentions while the two half-scans sampling the same surfaces, there are no strict point-point correspondences. Alismail proposes to use a point-plane distance as the dissimilarity function. In this context, Alismail describes optimization objective in the form of function (7). Therefore, the optimization objective is as a function of the above-mentioned point sets collected from two scans split from the full scan.
This is different from the objective function of the claimed invention, which is between "data of points collected by the multi-line laser radar" and "data of respective matching points in the 3D scenario model under the same coordinate system." That is, the optimization objective of Alismail is between point sets of two scans split from a full scan of a sensor. In contrast, the objective function of the claimed invention is between data of points collected by the sensor and data of matching points in the 3D scenario model.
This argument is unpersuasive.
First, Applicant argues “there are no strict point-point correspondences” and “Alismail proposes to use a point-plane distance.” Examiner agrees in general with this characterization of the teachings of Alismail and Alismail equation (7).
Second, Applicant argues the invention objective function is between data points collected by the laser radar and points in the scenario model. Applicant therein argues “the optimization objective of Alismail is between point sets.” However, Applicant just clearly pointed out that Alismail has no strict point-point correspondence and that Alismail uses a point-plane distance. Thus, Alismail does not use a comparison between points as argued in the second part of Applicant’s argument.
Examiner asserts a comparison between a point and a plane is not a point-point comparison, though the distance between them is defined by the distance between the point and a closest point of the plane. In particular, the point-plane comparison corresponds with a comparison between the point and a plane defined by a respective plane model. Accordingly, the point-plane comparison corresponds with the inventions comparison because the point corresponds with data points collected by the multi-line laser radar and the plane corresponds with the 3D scenario model. Nothing in the current claim recitation prevents the plane of Alismail from being interpreted as corresponding with the 3D scenario model.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alismail, H. & Browning, B. “Automatic Calibration of Spinning Actuated Lidar Internal Parameters” J Field Robotics, vol. 32, no. 5, pp. 723-747 (2015) [herein “Alismail”] in view of Levinson, J. & Thrun, S. “Unsupervised Calibration for Multi-Beam Lasers” 12th Int'l Symposium on Experimental Robotics, vol. 79, pp. 179-193 (2014) [herein “Levinson”].
Claim 1 recites “1. A method of calibration of internal and/or external parameters.” Alismail title and section 2 page 725 right column first paragraph last sentence discloses “Automatic Calibration of Spinning Actuated Lidar Internal Parameters.”
Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph teaches “extrinsic calibration considers the mounting location of the entire unit relative to the vehicle’s own coordinate frame …. In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1.” Calibrating the mounting location is an external parameter.
Levinson page 181 footnote 1 recites “[1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 1 further recites “calibration … of a multi-line laser radar in view of different calibration scenario.” Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.” Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
But Alismail’s teaching of multibeam sensors is by way of background information; However, Levinson title “Unsupervised Calibration for Multi-beam Lasers.” Levinson first sentence teaches “LIDAR sensors.” Levinson section 1 third paragraph specifies the “Velodyne HD-64E spinning LIDAR.” Multi-beam lasers, and the Velodyne spinning LIDAR are multi-line laser radar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of using the calibration on lidar models currently popular in robotics research. See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 1 further recites “the external parameters being related to both the multi-line laser radar and a mounting machine mounted with the multi-line laser radar.” Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph teaches “extrinsic calibration considers the mounting location of the entire unit relative to the vehicle’s own coordinate frame …. In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1.” Calibrating the mounting location is an external parameter. The calibration of the mounting location of the LIDAR unit is related to the laser radar and the mounting.
Levinson page 181 footnote 1 recites “[1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 1 further recites “wherein the method comprises: creating a 3D scenario model of a calibration scenario, based on data of the calibration scenario collected by an already-calibrated 3D scanner.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                         
                            X
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     respectively. Without loss of generality the points set                         
                            X
                        
                     is point cloud data collected by a to-be calibrated laser radar and the surface defined by (                        
                            H
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                    ) corresponds with points of the 3D scenario model.
Whatever default or previous calibration settings are present is an initial calibration making the 3D scanner “already-calibrated” according to a respective default or previous calibration. See also Alismail page 728 section 3.5 teaching iterative convergence for parameter estimation.
Claim 1 further recites “obtaining point cloud data collected by a to-be-calibrated multi-line laser radar at a plurality of position points in the calibration scenario respectively.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                         
                            X
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     respectively. Without loss of generality the points set                         
                            X
                        
                     is point cloud data collected by a to-be calibrated laser radar and the other point set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
See discussion of Levinson above regarding the multi-line laser radar.
Claim 1 further recites “aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model.” Alismail page 727 left column second paragraph discloses “where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    .” The mapping from                         
                            X
                        
                     to                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                         
                            ρ
                        
                     from polar to Cartesian coordinates using the current position of the lidar rotating mirror                         
                            θ
                        
                    . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system.
Claim 1 further recites “building an objective function between data of points collected by the multi-line laser radar and data of respective matching points in the 3D scenario model under the same coordinate system, a matching point being nearest to a position point in the 3D scenario model corresponding to a point collected by the multi-line laser radar.” Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                        
                            f
                            
                                
                                    X
                                    ,
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    H
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        ∈
                                        X
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            H
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    φ
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ,				(7)
where                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    y
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    z
                                                
                                            
                                            ,
                                            0
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                     is a unit normal at point                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the first half-scan,                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     is a weight indicating our confidence of the estimated normal/correspondences, and                         
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     is the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the other half-scan, where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
This optimization objective function is an objective function between data points collected by the laser radar (                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ) and corresponding points in the 3D scenario model (i.e. the plane). The conversion                         
                            φ
                            
                                
                                    i
                                
                            
                        
                     which returns the corresponding index based on the closest point is a matching of points to nearest points. The “normal/correspondences” indicates which corresponding point is a matching point for each point (                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            )
                        
                    .
Claim 1 further recites “calibrating the parameters of the multi-line laser radar according to the objective function.” Alismail page 727 right column section 3.2 first paragraph discloses “we choose to directly solve for the parameters using standard nonlinear least-squares methods such as that of Levenberg-Marquardt.” Solving for the parameters using the cost function [Eq. (7)] is calibrating the parameters according to the objective function. Alismail equation 7 is the objective function.
Claim 2 further recites “2. The method according to claim 1, wherein the aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model specifically comprises: aligning respective position points to corresponding positions in the 3D scenario model.” Alismail page 727 left column second paragraph discloses “where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    .” The mapping from                         
                            X
                        
                     to                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                         
                            ρ
                        
                     from polar to Cartesian coordinates using the current position of the lidar rotating mirror                         
                            θ
                        
                    . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Obtaining triangulated points in space is aligning the points into corresponding positions in the 3D scenario model.
Claim 2 further recites “obtaining a conversion parameter at respective position points after the alignment from a coordinate system of a mounting machine mounted with the multi-line laser radar to a coordinate system of the 3D scenario model.” Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                         
                            ρ
                        
                     from polar to Cartesian coordinates using the current position of the lidar rotating mirror                         
                            θ
                        
                    . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
The conversion of equation (1) are respective conversion parameters to align to a coordinate system of the 3D scenario model. Obtaining triangulated points in space is aligning the points into corresponding positions in the 3D scenario model.
Claim 2 further recites “according to the conversion parameter at respective position points from the coordinate system of the mounting machine mounted with the multi-line laser radar to the coordinate system of the 3D scenario model, and an internal parameter and an external parameter of the multi-line laser radar, converting the point cloud data collected by the multi-line laser radar at respective position points to corresponding coordinates in the 3D scenario model, so that the point cloud data collected at respective position points and the 3D scenario model belong to the same coordinate system.” See Alismail page 725 section 2.2 discussed immediately above. Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system. The resulting triangulated points in space are points that belong to the same coordinate system.
Alismail title and section 2 page 725 right column first paragraph last sentence discloses “the calibration of internal parameters.”
Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph and footnote 1 teaches “In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1 [1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 3 further recites “3. The method according to claim 2, wherein the step of, according to the conversion parameter at respective position points from the coordinate system of the mounting machine mounted with the multi-line laser radar to the coordinate system of the 3D scenario model, and an internal parameter and an external parameter of the multi-line laser radar, converting the point cloud data collected by the multi-line laser radar at respective position points to corresponding coordinates in the 3D scenario model specifically comprises:
taking                         
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                        
                     as raw data at any point j in the point cloud collected by the multi-line laser radar at the ith position point, and calculating coordinates of the point j in the coordinate system of the mounting machine by using the equation 
                
                    
                        
                            p
                        
                        
                            b
                        
                        
                            j
                        
                    
                    =
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                    L
                    
                        
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ;
                            l
                        
                    
                
            
according to the internal parameter                         
                            I
                        
                     of the multi-line laser radar, the conversion function for converting the raw data into the multi-line laser radar coordinate system, and the conversion parameter from the coordinate system of the multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar, wherein                         
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ∈
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                     is a set of raw data collected by the multi-line laser radar at the ith position;                         
                            L
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            j
                                        
                                    
                                    ;
                                    l
                                
                            
                        
                     is the conversion function from the raw data to the multi-line laser radar coordinate system;                         
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                        
                     is a set of conversion parameters from the coordinate system of the multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar,                         
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            b
                                            ,
                                            s
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    , wherein                         
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                                
                                    i
                                
                            
                        
                     is the conversion parameter from the coordinate system of the ith multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar;                         
                            
                                
                                    p
                                
                                
                                    b
                                
                                
                                    j
                                
                            
                        
                     is the coordinates of the point j in the coordinate system of the mounting machine; calculating coordinates of the point j in the coordinate system of the 3D scenario model by using equation
                
                    
                        
                            p
                        
                        
                            m
                        
                        
                            j
                        
                    
                    =
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                        
                            i
                        
                    
                    
                        
                            p
                        
                        
                            b
                        
                        
                            j
                        
                    
                
            
according to a conversion parameter                         
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    i
                                
                            
                        
                     at the ith position point from the coordinate system of the mounting machine to the coordinate system of the 3D scenario model, and coordinates                         
                            
                                
                                    p
                                
                                
                                    b
                                
                                
                                    j
                                
                            
                        
                     of the point j in the coordinate system of the mounting machine; wherein                         
                            
                                
                                    p
                                
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                     is coordinates of the point j in the coordinate system of the 3D scenario model.
Examiner recognizes the above two equations of the two conversions can be combined using the substitution principle and replacing                         
                            
                                
                                    p
                                
                                
                                    b
                                
                                
                                    j
                                
                            
                        
                     with how it is defined in the first equation. This yields the equation:
                
                    
                        
                            p
                        
                        
                            m
                        
                        
                            j
                        
                    
                    =
                    
                        
                            T
                        
                        
                            m
                            ,
                            b
                        
                        
                            i
                        
                    
                    
                        
                            T
                        
                        
                            b
                            ,
                            s
                        
                    
                    L
                    
                        
                            
                                
                                    r
                                
                                
                                    j
                                
                            
                            ;
                            l
                        
                    
                
            
This shows there are three components: (a) the two conversions                         
                            T
                        
                     and (b) the conversion                         
                            L
                        
                    .
Alismail page 725-726 section 2.2 discusses two of these conversions regarding the “lidar frame” and the “actuator’s frame” respectively. The lidar frame corresponds to a first conversion                         
                            L
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            j
                                        
                                    
                                    ;
                                    l
                                
                            
                        
                    . Conversion into the actuator’s frame corresponds to a second conversion involving the two conversion                         
                            T
                        
                    .
Specifically, Alismail page 726 left column section 2.2 equation (2) discloses:
the point in the actuator frame is given by
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                        
                                        
                                            A
                                        
                                    
                                
                                
                                    i
                                    j
                                
                            
                            =
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                        
                                        
                                            A
                                        
                                    
                                
                                
                                    z
                                
                            
                            
                                
                                    
                                        
                                            ϕ
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            H
                                        
                                        
                                        
                                        
                                            A
                                        
                                    
                                
                                
                                    L
                                
                            
                            
                                
                                    x
                                
                                
                                
                                
                                    L
                                
                            
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ,				(2)
Here, the two conversions R and H correspond to the two conversions T. The conversion                         
                            L
                        
                     into the lidar frame corresponds to the conversion                         
                            L
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            j
                                        
                                    
                                    ;
                                    l
                                
                            
                        
                    .
Alternatively, if the conversion                         
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    i
                                
                            
                        
                     is interpreted specifically as an extrinsic calibration, then Examiner notes Alismail does not discuss external calibration. However, in analogous art of LIDAR calibration, Levinson section 2 page 182 first paragraph teaches “The location of the LIDAR unit relative to the vehicle’s coordinate frame will be expressed with an x (longitudinal), y (lateral), and z (height) offset along with roll, pitch, and yaw angles. The (0, 0, 0) reference point and reference orientation is specified by the coordinate system being used, i.e. the three-dimension point and orientation that the vehicle’s positioning system considers to be the origin.” Levinson page 182 second paragraph continues “Local pose data may be acquired … from an integrated GPS/IMU system.” The local pose data with corresponding definition for origin for the coordinate system being used is respective transformation from the mounting machine position to the coordinate system of the 3D scenario model.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 4 further recites “4. The method according to claim 3, wherein the building an objective function between data of points collected by the multi-line laser radar and data of matching points nearest to the points in the 3D scenario model, under the same coordinate system specifically comprises:
setting a weight                         
                            w
                            
                                
                                    p
                                
                            
                            =
                            f
                            
                                
                                    c
                                    
                                        
                                            p
                                        
                                    
                                
                            
                        
                     and a normal direction                         
                            n
                            
                                
                                    p
                                
                            
                        
                     of a point p in the 3D scenario model; wherein                         
                            c
                            
                                
                                    p
                                
                            
                        
                     is a scalar function, which measures a curve degree of a model surface adjacent to point p; function                         
                            f
                            
                                
                            
                        
                     is a monotone function to map                         
                            c
                            
                                
                                    p
                                
                            
                        
                     to between 0 and 1; a value of                         
                            w
                            
                                
                                    p
                                
                            
                        
                     is closer to 1 in a flatter region of the surface adjacent to the point p measured by                         
                            c
                            
                                
                                    p
                                
                            
                        
                    , otherwise the value of                         
                            w
                            
                                
                                    p
                                
                            
                        
                     is closer to 0 in a more curved region of the surface adjacent to the point p measured by                         
                            c
                            
                                
                                    p
                                
                            
                        
                    ;                         
                            n
                            
                                
                                    p
                                
                            
                        
                     is the normal direction of the point p;
obtaining coordinates m of a matching point nearest to coordinates                         
                            
                                
                                    p
                                
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                     of the point j in the 3D scenario model collected at the ith position point, and obtaining a weight                         
                            w
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and a normal direction                         
                            n
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     of the matching point m;
building an objective function using the following formula according to the coordinates                         
                            
                                
                                    p
                                
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                     of the point j in the coordinate system of the 3D scenario model, the coordinates                         
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                     of the matching point, and the weight                         
                            w
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     and the normal direction                         
                            n
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     of the matching point                         
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                        
                    ;
                
                    E
                    
                        
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                            
                            ,
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                            ,
                            I
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    ρ
                                    
                                        
                                            w
                                            
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    n
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            m
                                                        
                                                        
                                                            j
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            ,
                            
                                
                                    m
                                
                                
                                    j
                                
                            
                            ∈
                            M
                             
                        
                    
                
            
where                         
                            E
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                    
                                    ,
                                    
                                        
                                            T
                                        
                                        
                                            b
                                            ,
                                            s
                                        
                                    
                                    ,
                                    I
                                
                            
                        
                     is an objective function;                         
                            ρ
                            
                                
                                    ∙
                                
                            
                        
                     is a loss function;                         
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     is transposition of the normal direction                         
                            n
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                     of the matching point m;                         
                            M
                        
                     is a set of points in the 3D scenario model;                         
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                            
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            m
                                            ,
                                            b
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     and is a set of conversion parameters                         
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    b
                                
                                
                                    i
                                
                            
                        
                     of all i position points from the coordinate system of the mounting machine to the coordinate system of the 3D scenario model, wherein a normal direction of a point is a direction perpendicular to a tangent plane where the point lies.
Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                        
                            f
                            
                                
                                    X
                                    ,
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    H
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        ∈
                                        X
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            H
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    φ
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ,				(7)
where                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    y
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    z
                                                
                                            
                                            ,
                                            0
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                     is a unit normal at point                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the first half-scan,                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     is a weight indicating our confidence of the estimated normal/correspondences, and                         
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     is the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the other half-scan, where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
Alismail equation (7) is an objective function which corresponds with the claimed objective function. Alismail page 725 section 2 second paragraph discloses “we deal with multiple returns by simply using the first. … to reject reasonable multiecho responses.” Only using the first return in the case of multiple returns is a loss function of losing the respective duplicate multiple returns. The weight                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     in equation (7) is a weight                         
                            w
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    . The transpose normal                         
                            
                                
                                    n
                                
                                
                                    i
                                
                                
                                    T
                                
                            
                        
                     is a transposition of a normal direction                         
                            
                                
                                    n
                                
                                
                                    T
                                
                            
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    . A normal direction is a direction perpendicular to a tangent plane at the respective point. The comparison                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    H
                                    
                                        
                                            x
                                        
                                        
                                            φ
                                            
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     corresponds with the comparison                         
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                    -
                                    
                                        
                                            p
                                        
                                        
                                            m
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                    .
Alismail is iterated over a single loop for                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            ∈
                            X
                        
                     while the claim is a double loop over i and j. However, in analogous art of LIDAR calibration, Levinson page 182 equation (1) and page 184 equation (2) teach energy functions with double iteration over two indices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 5 further recites “5. The method according to claim 4, wherein the calibrating the parameters of the multi-line laser radar according to the objective function specifically comprises: optimizing a conversion parameter                         
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                        
                     in the objective function from the coordinate system of the multi-line laser radar to the coordinate system of the mounting machine mounted with the multi-line laser radar, to make the objective function converge; jointly optimizing the                         
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                        
                     and internal parameter                         
                            I
                        
                     in the objective function to enable the objective function to take a minimal value; obtaining a value of the corresponding                         
                            
                                
                                    T
                                
                                
                                    b
                                    ,
                                    s
                                
                            
                        
                     and internal parameter                         
                            I
                        
                     when the objective function takes the minimal value, respectively as the external parameter and internal parameter after calibration of the multi-line laser radar.” Alismail page 727 left column section 3 third paragraph discloses “This nonlinear weighted least-squares optimization problem can be solved efficiently with standard methods.” Solving the least-squares optimization is minimizing equation (7).
Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph and footnote 1 teaches “In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1 [1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters, i.e. jointly. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters. Performing the calibrations until they converge is making the objective function(s) converge. The resulting calibrated intrinsic and extrinsic parameters are the respective external and internal parameters after calibration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Dependent claim 6 is substantially similar to claim 2 above except claim 6 does not recite using external parameters. Claim 6 is rejected for the same reasons as claim 2 above.
Dependent claims 7 and 8 are substantially similar to claims 3 and 4 above except claim 7 recites a single conversion                         
                            
                                
                                    T
                                
                                
                                    m
                                    ,
                                    s
                                
                                
                                    i
                                
                            
                        
                     to convert from the laser radar coordinate system to the 3D scenario model coordinate system. In contrast, claim 3 recites converting from the laser radar coordinate system to a mounting machine coordinate system, and then converting from the mounting machine coordinate system to the 3D scenario coordinate system. Claims 7 and 8 are rejected for the same reasons as claims 3 and 4 above, except the two conversions related to the two T may be regarded as a single combined conversion.
Dependent claim 9 is substantially similar to claim 5 above and is rejected for the same reasons.
Claim 10 recites “10. A computer device, where the device comprises: one or more processors, a storage for storing one or more programs.” Alismail abstract discloses “Actuated lidar, … has been used heavily in a wide variety of field robotics applications.” Robotics applications are computer controlled including a computer processor and storage for robotics applications.
Claim 10 further recites “a multi-line laser radar is configured to collect point cloud data at a plurality of position points in the calibration scenario; the 3D scanner and the multi-line laser radar are respectively communicatively connected with the processor to transmit the collected data to the processor.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                         
                            X
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     respectively. Without loss of generality the points set                         
                            X
                        
                     is point cloud data collected by a to-be calibrated laser radar and the other point set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.”
But Alismail’s teaching of multibeam sensors is by way of background information; However, Levinson title “Unsupervised Calibration for Multi-beam Lasers.” Levinson first sentence teaches “LIDAR sensors.” Levinson section 1 third paragraph specifies the “Velodyne HD-64E spinning LIDAR.” Multi-beam lasers, and the Velodyne spinning LIDAR are multi-line laser radar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of using the calibration on lidar models currently popular in robotics research. See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 10 further recites “the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a method of calibration of internal and/or external parameters.” Alismail title and section 2 page 725 right column first paragraph last sentence discloses “Automatic Calibration of Spinning Actuated Lidar Internal Parameters.”
Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph teaches “extrinsic calibration considers the mounting location of the entire unit relative to the vehicle’s own coordinate frame …. In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1.” Calibrating the mounting location is an external parameter.
Levinson page 181 footnote 1 recites “[1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 10 further recites “of a multi-line laser radar in view of different calibration scenario.” Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.” Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
But Alismail’s teaching of multibeam sensors is by way of background information; However, Levinson title “Unsupervised Calibration for Multi-beam Lasers.” Levinson first sentence teaches “LIDAR sensors.” Levinson section 1 third paragraph specifies the “Velodyne HD-64E spinning LIDAR.” Multi-beam lasers, and the Velodyne spinning LIDAR are multi-line laser radar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of using the calibration on lidar models currently popular in robotics research. See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 10 further recites “the external parameters being related to both the multi-line laser radar and a mounting machine mounted with the multi-line laser radar.” Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph teaches “extrinsic calibration considers the mounting location of the entire unit relative to the vehicle’s own coordinate frame …. In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1.” Calibrating the mounting location is an external parameter. The calibration of the mounting location of the LIDAR unit is related to the laser radar and the mounting.
Levinson page 181 footnote 1 recites “[1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 10 further recites “wherein the method comprises: creating a 3D scenario model of a calibration scenario, based on data of the calibration scenario collected by an already-calibrated 3D scanner.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                         
                            X
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     respectively. Without loss of generality the points set                         
                            X
                        
                     is point cloud data collected by a to-be calibrated laser radar and the other point set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario. Even more specifically, the surface defined by (                        
                            H
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                    ) corresponds with points of the 3D scenario model.
Whatever default or previous calibration settings are present is an initial calibration making the 3D scanner “already-calibrated” according to a respective default or previous calibration. See also Alismail page 728 section 3.5 teaching iterative convergence for parameter estimation.
Claim 10 further recites “obtaining point cloud data collected by a to-be-calibrated multi-line laser radar at a plurality of position points in the calibration scenario respectively.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                         
                            X
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     respectively. Without loss of generality the points set                         
                            X
                        
                     is point cloud data collected by a to-be calibrated laser radar and the other point set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
See discussion of Levinson above regarding the multi-line laser radar.
Claim 10 further recites “aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model.” Alismail page 727 left column second paragraph discloses “where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    .” The mapping from                         
                            X
                        
                     to                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                         
                            ρ
                        
                     from polar to Cartesian coordinates using the current position of the lidar rotating mirror                         
                            θ
                        
                    . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system.
Claim 10 further recites “building an objective function between data of points collected by the multi-line laser radar and data of respective matching points in the 3D model, under the same coordinate system, a matching point being nearest to a position point in the 3D scenario model corresponding to a point collected by the multi-line laser radar.” Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                        
                            f
                            
                                
                                    X
                                    ,
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    H
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        ∈
                                        X
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            H
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    φ
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ,				(7)
where                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    y
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    z
                                                
                                            
                                            ,
                                            0
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                     is a unit normal at point                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the first half-scan,                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     is a weight indicating our confidence of the estimated normal/correspondences, and                         
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     is the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the other half-scan, where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
This optimization objective function is an objective function between data points collected by the laser radar (                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ) and corresponding points in the 3D scenario model (i.e. the plane). The conversion                         
                            φ
                            
                                
                                    i
                                
                            
                        
                     which returns the corresponding index based on the closest point is a matching of points to nearest points. The “normal/correspondences” indicates which corresponding point is a matching point for each point (                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            )
                        
                    .
Claim 10 further recites “calibrating the parameters of the multi-line laser radar according to the target function.” Alismail page 727 right column section 3.2 first paragraph discloses “we choose to directly solve for the parameters using standard nonlinear least-squares methods such as that of Levenberg-Marquardt.” Solving for the parameters using the cost function [Eq. (7)] is calibrating the parameters according to the target function. Alismail equation 7 is the target function.
Dependent claims 11-18 are substantially similar to claims 2-9 above and are rejected for the same reasons.
Claim 19 recites “19. A non-transitory computer readable medium on which a computer program is stored.” Alismail abstract discloses “Actuated lidar, … has been used heavily in a wide variety of field robotics applications.” Robotics applications are computer controlled including a computer processor and non-transitory storage for robotics applications.
Claim 19 further recites “wherein the program, when executed by a processor, implements a method of calibration of internal and/or external parameters.” Alismail title and section 2 page 725 right column first paragraph last sentence discloses “Automatic Calibration of Spinning Actuated Lidar Internal Parameters.”
Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph teaches “extrinsic calibration considers the mounting location of the entire unit relative to the vehicle’s own coordinate frame …. In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1.” Calibrating the mounting location is an external parameter.
Levinson page 181 footnote 1 recites “[1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 19 further recites “of a multi-line laser radar in view of different calibration scenario.” Alismail title discloses “Automatic Calibration of Spinning Actuated Lidar.” Alismail page 724 left column second paragraph lines 1-5 and 7 disclose “multibeam sensors (e.g., Velodyne) … on calibration methods for multibeam lidar … [citing] Levinson & Thrun, 2014.”
But Alismail’s teaching of multibeam sensors is by way of background information; However, Levinson title “Unsupervised Calibration for Multi-beam Lasers.” Levinson first sentence teaches “LIDAR sensors.” Levinson section 1 third paragraph specifies the “Velodyne HD-64E spinning LIDAR.” Multi-beam lasers, and the Velodyne spinning LIDAR are multi-line laser radar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of using the calibration on lidar models currently popular in robotics research. See Alismail page 724 left column second paragraph lines 1-2. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations or to perform both an internal and external calibration. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 19 further recites “and the external parameters being related to both the multi-line laser radar and a mounting machine mounted with the multi-line laser radar.” Alismail does not explicitly disclose external parameters; however, in analogous art of LIDAR calibration, Levinson page 181 section 2 first paragraph teaches “extrinsic calibration considers the mounting location of the entire unit relative to the vehicle’s own coordinate frame …. In this section we present a method for extrinsic calibration, assuming a known intrinsic calibration.1.” Calibrating the mounting location is an external parameter. The calibration of the mounting location of the LIDAR unit is related to the laser radar and the mounting.
Levinson page 181 footnote 1 recites “[1]If neither the extrinsic nor intrinsic calibration is known precisely, then the two separate calibration procedures can be performed iteratively until both converge.” Performing an iterated calibration procedure for both extrinsic and intrinsic calibration is a combination of both internal and external parameters. Extrinsic parameters are external parameters. Intrinsic parameters are internal parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alismail and Levinson. One having ordinary skill in the art would have found motivation to use calibration of both intrinsic and extrinsic parameters into the system of automatic calibration of a LIDAR because Alismail explicitly cites Levinson as a reference. See Alismail references cited page 747 left column first reference. Further motivation to combine is found for the advantageous purpose of effective calibration even when presented with poor initial calibrations. See Levinson page 180 last paragraph to page 181 second paragraph (i.e. the end portion of section 1).
Claim 19 further recites “wherein the method comprises: creating a 3D scenario model of a calibration scenario, based on data of the calibration scenario collected by an already-calibrated 3D scanner.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                         
                            X
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     respectively. Without loss of generality the points set                         
                            X
                        
                     is point cloud data collected by a to-be calibrated laser radar and the other point set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario. Even more specifically, the surface defined by (                        
                            H
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                    ) corresponds with points of the 3D scenario model.
Whatever default or previous calibration settings are present is an initial calibration making the 3D scanner “already-calibrated” according to a respective default or previous calibration. See also Alismail page 728 section 3.5 teaching iterative convergence for parameter estimation.
Claim 19 further recites “obtaining point cloud data collected by a to-be-calibrated multi-line laser radar at a plurality of position points in the calibration scenario respectively.” Alismail page 726 right column last paragraph discloses “That is, we can split the full scan into two scans such that both sample the same surfaces. Namely, we have two point sets as a function of the motor angles.” Alismail page 727 equation 7 defines these two half-scan point sets as                         
                            X
                        
                     and                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     respectively. Without loss of generality the points set                         
                            X
                        
                     is point cloud data collected by a to-be calibrated laser radar and the other point set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is point cloud data creating the 3D scenario model collected by a 3D scanner. Without loss of generality any object or surface which is scanned during this calibration is a scenario model of a calibration scenario.
See discussion of Levinson above regarding the multi-line laser radar.
Claim 19 further recites “aligning the point cloud data collected by the multi-line laser radar at the respective point points and point cloud data in the 3D scenario model into the same coordinate system on a principle that the respective position points are aligned with corresponding position points in the 3D scenario model.” Alismail page 727 left column second paragraph discloses “where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    .” The mapping from                         
                            X
                        
                     to                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                     is an alignment between the two point sets in the same coordinate system. The corresponding points correspond with corresponding position points in the 3D scenario model.
Alismail page 725 section 2.2 discloses:
Actuated lidar calibration amounts to estimating a rigid-body transform between the instantaneous center of rotation of the actuator (AICR) and that of the lidar’s spinning mirror (LICR), where A and L denote the actuator and lidar frame, respectively.
Consider a spinning lidar assembly with the coordinate system shown in Figure 1. A 2D point in the lidar frame is obtained by converting a range measurement                         
                            ρ
                        
                     from polar to Cartesian coordinates using the current position of the lidar rotating mirror                         
                            θ
                        
                    . This in-plane point in homogeneous coordinates is given by
[equation (1)].
To obtain a triangulated point in space, we apply the actuator’s rotation associated with the in-plane point. … the in-plane point must be transformed from the lidar’s frame to the actuator’s frame via a suitable calibration.
Converting the points into a homogeneous set of coordinates is aligning the points into the same coordinate system.
Claim 19 further recites “building an objective function between data of points collected by the multi-line laser radar and data of respective matching points in the 3D scenario model, under the same coordinate system, a matching point being nearest to a position point in the 3D scenario model corresponding to a point collected by the multi-line laser radar.” Alismail page 727 left column second paragraph discloses:
Here, we use a point-plane distance as the dissimilarity function (Chen & Medioni, 1992). Our optimization objective, therefore, takes the following form:
                        
                            f
                            
                                
                                    X
                                    ,
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    H
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        ∈
                                        X
                                    
                                
                                
                                    
                                        
                                            w
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    i
                                                                
                                                            
                                                            -
                                                            H
                                                            
                                                                
                                                                    x
                                                                
                                                                
                                                                    φ
                                                                    
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    ,				(7)
where                         
                            
                                
                                    n
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    x
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    y
                                                
                                            
                                            ,
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    z
                                                
                                            
                                            ,
                                            0
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                     is a unit normal at point                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the first half-scan,                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                            ∈
                            
                                
                                    0,1
                                
                            
                        
                     is a weight indicating our confidence of the estimated normal/correspondences, and                         
                            
                                
                                    x
                                
                                
                                    φ
                                    
                                        
                                            i
                                        
                                    
                                
                                
                                    '
                                
                            
                        
                     is the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the other half-scan, where                         
                            φ
                            
                                
                                    i
                                
                            
                            :
                            
                                
                                    X
                                
                            
                            →
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            '
                                        
                                    
                                
                            
                        
                     is a function that returns the index of the corresponding point to                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     from the set                         
                            
                                
                                    X
                                
                                
                                    '
                                
                            
                        
                    . This correspondence function is based on the closest point as commonly performed in registration problems (Fitzgibbon, 2003).
This optimization objective function is an objective function between data points collected by the laser radar (                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ) and corresponding points in the 3D scenario model (i.e. the plane). The conversion                         
                            φ
                            
                                
                                    i
                                
                            
                        
                     which returns the corresponding index based on the closest point is a matching of points to nearest points. The “normal/correspondences” indicates which corresponding point is a matching point for each point (                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                            )
                        
                    .
Claim 19 further recites “calibrating the parameters of the multi-line laser radar according to the objective function.” Alismail page 727 right column section 3.2 first paragraph discloses “we choose to directly solve for the parameters using standard nonlinear least-squares methods such as that of Levenberg-Marquardt.” Solving for the parameters using the cost function [Eq. (7)] is calibrating the parameters according to the objective function. Alismail equation 7 is the objective function.
Dependent claim 20 is substantially similar to claim 2 above and is rejected for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        16 November 2022